AO 245B {Rev. 05/15/2018) ludgment in a Criminal Petty Case {Modified) Page 1 ofl

UNITED STATES DISTRICT COURT
soUTHERN DIsTRiCT oF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE

V_ (For Offenses Committed On or Aiter November 1, 1987)

Angel CmZ_BmOIO Case Number: 3:18-mj-23194~JLB

Stephen Patrick White

Defendam 's A tierney

REGISTRATION NO. 81710298

THE DEFENDANT:
§ pleaded guilty to count(s) 1 Of Complaint

|:| Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

 

 

Title & Section Nature of Offense Count Number§S)
81 1325 ILLEGAL ENTRY (Misdemeanor) l
|:| The defendant has been found not guilty on count(s)
§ Count(s,) dismissed on the motion of the Urn`ted States.
IMPRISONMENT

The defendant is hereby committed to the custody of the Um'ted States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

§ Assessment: $10 WAIVED § Fine: WAIVED
§ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal
§ Coult recommends defendant be deported/removed With relative, charged in case _

IT IS ORDERED that the defendant shall notify the United States Attomey for this district Within 30 days
of any change of name, residence, or mailing address until all fmcs, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material c c in the defendants economic circumstances

   

Wednesday, December 19, 2018
Date of Imposition of Sentence

wig

HoNoRABLE WILLIAM V. GALLo
UNITED sTATEs MAGISTRATE ruDGE

3;18_mj_23194-JLB

 

